Citation Nr: 1616238	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for glaucoma as secondary to the service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for cataracts as secondary to the service-connected diabetes mellitus. 
 
3.  Entitlement to service connection for upper extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had service in the United States Navy Reserve, to include a period of active duty service from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was transferred to the RO in Los Angeles, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are additional treatment records in VBMS that were not reviewed by the RO; however, this decision grants two of the issues thus rendering the oversight harmless.  This decision also remands the other for further development, and therefore the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. 
§ 20.1304 (2015).

In July 2015, the Board remanded the matter to the AOJ for evidentiary development.

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's cataracts were caused by service-connected diabetes mellitus.

2.  It is at least as likely as not that the Veteran's glaucoma was caused by service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for glaucoma on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.30, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Secondary Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2015).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Merits

Treatment records associated with the claims file note diagnoses of cataracts and glaucoma.  Additionally, the Veteran is currently service-connected for diabetes.  Thus, the first two elements of service connection are met.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. at 448.  The remaining issue is whether there is evidence of a nexus between the diabetes and the current cataracts and glaucoma.  See Wallin, 11 Vet. App. at 512.

In an August 2015 VA examination report, the examiner opined that it was at least as likely as not that the Veteran's currently diagnosed cataracts were caused by the service connected diabetes mellitus.  The examiner noted the Veteran's history of diabetes with its complications, and reasoned that although cataracts will occur in everyone who lives long enough, diabetes is the number one reason that cataracts form prematurely.  Thus, the examiner found that the in his opinion the presence of diabetes is at least as likely to be the cause of the cataracts in the Veteran.  

Regarding the glaucoma, the VA examiner opined that it was at least as likely as not that the Veteran's currently diagnosed glaucoma was caused, in part, by the service connected diabetes mellitus.  Again, the examiner noted the Veteran's history of diabetes with complications and reasoned that diabetes is essentially a disease of small blood vessels and frequently causes reduced circulatory efficiency; thus any condition which is exacerbated by poor circulation, diabetes could be included as a contributing factor.  

The Board finds these opinions significantly probative as they were based upon the relevant evidence of record and provided a supporting explanation.  The Board accords them significant weight.  Considering the foregoing, service connection for glaucoma on a secondary basis is warranted.

The Board notes that an August 2013 VA examination was obtained.  The examiner opined that the Veteran's diabetes had not affected his eyes.  As noted in the prior remand, however, no supporting explanation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, no probative value can be assigned to this opinion.  

In reaching this decision the Board finds that the preponderance of the evidence is in support of the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma as secondary to service connected diabetes is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for cataracts as secondary to service connected diabetes is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, the VA examination addendum provided in August 2015 did not satisfy the July 2015 Board remand directives.  The Board found the 2013 examination inadequate because the examiner noted there was no diagnosis of upper extremity peripheral neuropathy, but then checked a box indicating the Veteran did have such symptoms.  The remand also noted that the vibration sense test was not conducted and requested the examiner indicate whether that was a helpful test for upper extremity peripheral neuropathy.  First, the examiner stated that the test was done and that it was normal.  But the examiner did not state how this conclusion was reached - based upon examination notes or memory.  Without this, the examination is now inadequate.  

Second, the examiner appears to rely quite heavily on a 2015 "examination" that did not document signs and symptoms suggestive of peripheral neuropathy.  But that record is not an examination is a diabetes nurse management note is a continuing care note, which is focused on treating the Veteran's diabetes mellitus.  The reliance of the examiner on this note is misplaced as the diabetes nurse management note does not function as a replacement for an examination whose purpose is to discern the presence of a disability.  Therefore, the Board finds that the Board's remand directive was not fulfilled, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with a VA examiner, other than the VA examiner who conducted the August 2013 VA examination or provided the August 2015 addendum opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to provide an opinion as to whether there is upper extremity peripheral neuropathy.  In so doing, the examiner is asked to address the following:  (1) the inconsistencies in the August 2013 VA examination report, such as the report noting that the Veteran had intermittent pain, paresthesias, and numbness in the upper extremities that were attributable to diabetic peripheral neuropathy, but also noting that there was no diagnosis of upper extremity peripheral neuropathy; (2) the January 2014 private disability benefits questionnaire that contained a diagnosis of peripheral neuropathy without specification as to whether the diagnosis was in reference to upper or lower extremity neuropathy; (3) the October 2014 VA treatment record that noted that the Veteran had numbness from neuropathy in the feet and in the hands, and (4) the December 2014 treatment note record that noted that the Veteran was experiencing numbness in hands from neuropathy.

Second, if a diagnosis of upper extremity peripheral neuropathy is rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the peripheral neuropathy: 

(a) Is related to an event, injury, or disease incurred during active duty service, to specifically include his presumed exposure to Agent Orange; and 

(b) Was caused or aggravated (permanently worsened) by his diabetes mellitus.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


